Allow me at the outset, Sir, to offer you my warmest
congratulations on your well-deserved election to the
presidency of the forty-eighth session of the General
Assembly of the United Nations. Your presence at the head
of this Assembly clearly attests to the commitment of your
country - Guyana - to the defence of peace and the
promotion of multilateral diplomacy. Your skills and your
experience on the international scene, acquired over many
years, will, we are certain, ensure the successful conclusion
of our deliberations. My country, Guinea-Bissau, wishes to
assure you of our fullest readiness to cooperate with you.
Our congratulations and thanks go to your predecessor,
His Excellency Mr. Stoyan Ganev, for the remarkable and
constructive job he did in steering the work of the forty-
seventh session. We wish also to express our gratitude to
His Excellency Mr. Boutros Boutros-Ghali, the Secretary-
General of the United Nations, for the way in which he is
directing the work of the Organization in this new context.
We hail the advent of new Members to the great family
of the United Nations: Andorra, Monaco, Eritrea, the Czech
Republic, Slovakia and The Former Yugoslav Republic of
Macedonia.
I am particularly honoured to have the privilege of
speaking on behalf of my country, Guinea-Bissau, at the
forty-eighth session of the General Assembly at a time when
an increased worldwide consensus seems to be emerging, in
that significant and encouraging changes are taking place in
the global political and economic landscape.
How many questions, expectations and, indeed, how
much skepticism underlie that assertion?
The end of the bipolar domination of international
relations and the cessation of the cold war, which affected
all continents, constitute an event that is of manifest political
significance and of great historical impact - first, because it
has led to the dismantling of an international order that
prevailed for half a century and divided the world into
hostile blocs; secondly, because it has cleared a space for the
development of certain processes whose free evolution was
impeded because of the political discipline imposed, within
each bloc, by the demands of the conflicts between the two
super-Powers.
The world power pattern has changed. This has led to
a shift in certain countries’ relative positions in the economic
and political hierarchy. The very nature of the relations
between these countries is changing. However, the rules and
practices that will constitute the basis of the new
international order have not yet been defined.
As happens in periods of history marked by great
changes - especially unpredictable changes - we are now
witnessing the emergence of factors that give rise to both
integration and disintegration, to the order and disorder that

are alternating in international behaviour and in the conduct
of international affairs. The new and old orders are fighting
for primacy in the development of an international system,
and it is no longer easy to distinguish between the past and
the future.
The new international context gives rise to considerable
anxiety, especially as it poses several questions that have not
yet been answered. For example, it is not clear how
political hegemony can be exercised in a system that has
become multipolar; strong tendencies towards globalization
and towards regionalization are emerging on the international
scene, and one wonders how these can be reconciled; the
nation State’s decision-making capacity is limited by
transnational players, and its prerogatives of sovereignty are
being ceded in order that it may be incorporated into broader
political and economic entities, even as ancient ethnic groups
are claiming the right to be regarded as nation States; one
sees increasing capitalist competition in a situation in which
economic interdependence imposes new parameters for the
settlement of conflicts of interest; one is witnessing a world-
wide heightening of awareness of the responsibility of us all
with regard to ecological matters, and, at the same time, one
has to deal with the means of sharing responsibility between
the various countries.
This is hardly an exhaustive list, but it is sufficient to
demonstrate the extent to which the international agenda is
being broadened and made more complicated. The future of
many countries will depend on the items on that agenda and
on our capacity to organize our approach to them.
Given this situation, it is absolutely vital that the closest
possible contact between nations be maintained by means of
the exchange of information, joint thinking and discussion,
so that awareness of the changes that are under way and of
their possible impact on a continent such as Africa may be
deepened.
At the beginning of my statement, I mentioned the
emergence of a universal consensus that has stemmed form
the changes in the international system. The wide prospects
that have opened up, in terms of the peaceful settlement of
conflicts and the elimination of tension in regions such as
southern Africa, western Africa, the Maghreb, Central
Europe, Eastern Europe and Asia, lead us to believe that this
process, which is marked by the strong resolve of the
international community to achieve lasting peace, will not
turn out to be a short-term symptom of a world in upheaval.
The situation prevailing in Angola is still a matter of
major concern to Guinea-Bissau. My Government welcomes
the unanimous adoption, by the Security Council of the
United Nations, of resolution 864 (1993), which is a logical
follow-up to earlier resolutions that aim at the restoration of
peace to Angola. We are convinced that only dialogue can
lead to a lasting solution that will result in the return of
peace to that country. The parties to the conflict should
comply in full with the obligations resulting from the
agreements that have been signed and from the Security
Council resolutions. This is the only possible way to end
the suffering of the Angolan people and to respond to their
legitimate desire for peace and democracy.
With regard to Mozambique, we should like to express
our concern at the slowness with which the Peace
Agreement is being implemented. We encourage the parties
concerned to continue their efforts to strengthen peace and
national unity. Further, we exhort the international
community to continue its support for that process.
In South Africa, the abolition of the legislative pillars
of apartheid is a positive step. It is now important that the
last obstacles, including those caused by the climate of
violence, be removed to make possible negotiations towards
the creation of a non-racial and democratic South Africa.
We have welcomed with satisfaction President Nelson Mandela’s appeal concerning the lifting of
sanctions against South Africa.
The tragedy that, daily, besets the Somali people gives
us reason for great anxiety. We urge all the parties
concerned to end the hostilities and to commit themselves to
negotiation. We are convinced that the peace-keeping
activities in Somalia, within the framework of the United
Nations Operation in Somalia (UNISOM II), should, above
all, serve the interests of the Somali people and strengthen
the fragile process of national reconciliation that is under
way.
We happily welcome the positive developments in
Liberia - in particular, the signing, at Cotonou, of the Peace
Agreement, including the provision for the establishment of
a central transitional Government. However, we regret the
widespread adverse effects the Liberian war has had on the
territory of neighbouring countries. We express the hope
that all the protagonists on the Liberian political scene will
persevere in the consolidation of peace by making every
effort towards reconstruction of their country.
In the Maghreb, the constructive position taken by the
Kingdom of Morocco and the Polisario Front makes it
possible to be optimistic about developments in the situation
Forty-eighth session - 12 October l993 3
in Western Sahara and about the prospects for organizing a
referendum under United Nations auspices.
Guinea-Bissau watches with concern the conflict that is
laying waste the territory of the former Yugoslavia. We
believe that only an agreement acceptable to all parties
involved in the conflict will put an end to this bloody
episode. My Government regrets that the latest Geneva talks
on peace in Bosnia and Herzegovina did not yield the
expected results. We hope that the parties will adopt more
flexible positions with a view to bringing about the signing
of a peace agreement.
Guinea-Bissau believes that the solution to this
fratricidal conflict must be sought by peaceful means. That
is why we continue to support the United Nations and the
European Community’s negotiating effort and welcome the
Security Council’s adoption of resolution 827 (1993) on the
establishment of an International Tribunal.
In the case of East Timor, we urge the Secretary-
General to continue his efforts with the parties concerned
aimed at finding a peaceful, negotiated solution to this issue.
In the Middle East, peace is now possible thanks to the
rapprochement between Israel and the Palestine Liberation
Organization. We greet the Washington agreement with
satisfaction and renewed hope. We encourage the parties to
continue negotiations with a view to establishing a lasting
peace throughout the region.
The reunification of China is in essence the sole
concern of the Chinese people. In our opinion, the
international community should turn its attention to the need
to recognize the fundamental rights of the 21 million
inhabitants of the Republic of China.
The poverty and social injustice that are the sorry lot of
a large portion of humankind are amongst the underlying
causes of the conflicts that constantly threaten the world’s
peace and stability. The ideological tensions of the cold war
seem likely to be replaced by new tensions, this time
economic in origin, if adequate precautions are not taken.
The United Nations must of course strengthen its structure
for maintaining world peace and security, but it must also
play a leading role in helping to build a stable economic
system and promoting the development of the developing
countries, particularly that of the least developed countries.
This is without question the best and most effective form of
preventive diplomacy.
The economic situation in Africa is becoming more and
more worrying. Today, on the eve of the twenty-first
century, incomes in sub-Saharan Africa average $490 per
person per year, in other words, they are the lowest in the
world. The average figure masks great disparities between
countries: Africa is the only region in the world where the
number of people living in poverty is likely to increase
markedly before the year 2000. Trends in the world
economy lead us to predict that the situation will get worse.
Black Africa’s share of world trade has plummeted
from 3.8 per cent in 1970 to 1 per cent now, which has
entailed Africa’s being relegated to the sidelines in
international relations. Despite plentiful labour and
investment opportunities, direct investment from the most
industrialized countries is in flight from the least developed
countries towards the advanced economies. Sub-Saharan
Africa receives about 6 per cent of direct investment, which
is profitable essentially for those few countries with oil
and/or strategically important minerals.
Restrictions on international trade as a result of various
protectionist practices and of subsidy policies for the
industrialized countries’ agricultural products are imposing
severe limitations on the underdeveloped countries’ export
opportunities. In this regard, can we hope that the Uruguay
Round negotiations, if they succeed, will spare humankind
the possible unpleasant aftermath of discriminatory practices
on the part of the trading blocs?
We wish to make an appeal that the next round of
negotiations be planned to have all the relevance that the
situation requires. In the meanwhile, it is painful for us to
see how those who recommend to us that we should
liberalize trade if we want to get our economies moving
again can, in the blink of an eye, become fervent defenders
of protectionism when they are convinced that they are
defending their own interests that way. Liberal policies in
the countries of the South have not a hope of succeeding
unless the countries of the North systematically dismantle
their protectionist barriers and open up their markets.
The transition to effective and lasting market economies
requires further buttressing from the international
community. Most of the underdeveloped countries,
particularly in Africa, have recognized the errors that were
committed in their post-colonial economic management.
They have therefore embarked, with the assistance of the
international financial organizations and other partners
abroad, on radical economic reforms aimed at laying the
foundations for economic growth and development.
Enormous political and social costs have had to be borne in
4 General Assembly - Forty-eighth session
carrying out these reforms, but the will to succeed is still
there despite all the odds against it.
Unfortunately, these efforts have been overwhelmed by
the massive reductions in financial assistance from the
industrialized countries and the multilateral organizations.
The target set by the United Nations for official development
assistance (ODA), 0.7 per cent of gross national product
(GNP), has scarcely been complied with at all. At the
moment, only an infinitesimal fraction of ODA is being
allocated to the poorest countries and even less than that to
the priority sectors that are most likely to trigger
development. ODA must be restructured if the problem of
poverty and lasting development is to be tackled. We must
take the risk and have faith in a renewed Africa with a new
economic management mind-set.
Judging by the number of international conferences and
meetings on Africa that are held each year and the feeble
way they make available finance to root out the evils they
deplore so much, we could be right in saying that we live in
a real consumer society for intellectual products, that is.
People are at last beginning to wake up to the fact that these
international meetings, although they sometimes do succeed
in making world public opinion aware of one or another
aspect of underdevelopment, have not contributed very much
at all towards eliminating the great scourge of
underdevelopment itself.
Not only does the way economic and financial
opportunities are being distributed throughout the world
provide the less developed countries with piffling amounts
of resources, even worse than that is the way colossal
amounts are being clawed back from them, particularly
through those notorious debt-servicing costs. Total debt as
a percentage of GNP stands at over 100 per cent, and debt-
servicing costs are over 20 per cent and even 50 per cent in
some cases. As a result, several African countries are
unable to maintain the infrastructures for production or the
social services that are vital to development.
Traditional approaches to solving the debt problem,
while they have granted some countries a few months’
breathing space, would none the less appear to have
exacerbated the problem, since Africa’s debt burden has
gone on growing, by about 10 per cent over the last decade.
This is extremely worrying.
How can we allot more financial resources to
developing our human resources, involving women in
development and protecting the environment if at the same
time the donors are mounting pressures to have the debt paid
back, operate unfavourable trade policies and cut back their
assistance? My country believes that major steps absolutely
must be taken if we want the low-income countries not to
miss the boat for economic modernization and development.
The Trinidad conclusions, which propose canceling two
thirds of the eligible debt coupled with a rescheduling of the
remainder over 25 years and an additional five-year grace
period, offer a promising and encouraging approach to
easing the debt burden. However, the Trinidad conclusions
should also be applied to multilateral debt, which now
accounts for one third of debt servicing costs.
If our planet is to have lasting security, there must be
a collective effort to combat the endogenous and exogenous
factors that nowadays condemn the majority of the world’s
population to absolute poverty. If this poverty persists, its
consequences will ultimately spill over borders in the form
of migration, terrorism, drugs and crime of all kinds.
Africa’s economy is worsening to such an extent that
we must break with routine thinking and devise new
instruments and methods in order to understand and properly
respond to the needs of a continent which is economically in
anguish. Unfortunately, it is clear that technological
advances, which should contribute to improving the human
lot everywhere, are actually creating an increasingly greater
gulf between those who have mastered that technology and
those who are trying to enter into the technological age. The
development of science and technology ill-suited to our
needs is contributing to a reduction in the demand for
commodities and is consequently further worsening the terms
of trade.
Given all these issues, does this Organization not have
a role to play in mitigating the negative effects on the least-
developed countries of the rapid globalization of production
and sophisticated technological systems? This is the very
foundation of the preventive diplomacy that the United
Nations has advocated.
The prospects for development are also threatened by
the staggering pace of the degradation of the environment.
The degradation of natural resources and ecosystems poses
a major threat to humankind.
For Africa, which still depends on natural resources for
its survival, this situation involves grave consequences likely
to hamper medium-term economic recovery programmes if
urgent measures are not taken and the appropriate means
mobilized. With national budgets already truncated, African
countries will find it very difficult to face these challenges
unaided in the absence of an increase in international
Forty-eighth session - 12 October l993 5
assistance, properly programmed and managed so as to
ensure the rational development and regulation of the
environment.
The economic difficulties faced by most of the
countries of the South have markedly diminished their ability
to act together and in a coordinated manner. Domestic
economic challenges, instead of promoting the mobilization
of forces and resources in a regional or subregional context,
often lead to a tendency by these countries to turn inward.
This tendency has been compounded by structural adjustment
programmes designed and executed in a strictly national
context, with the aim of upgrading short-term indicators of
macroeconomic and financial performance. The chances for
sustainable development in the developing countries and
particularly in the least-developed countries could be
increased by strengthened programmes of regional and
subregional integration and cooperation.
In this respect, we welcome the efforts of the European
Economic Community, in the framework of the Lomé IV
Convention, to lay the foundation for closer economic
cooperation between the five Portuguese-speaking countries
of Africa, despite the fact that they are not geographically
contiguous. In this context, strengthening the ties of
friendship and cooperation with Portugal and Brazil will
make it possible to develop a special kind of relationship
between these countries, all of which use the Portuguese
language.
It has now been clearly acknowledged that the active
participation of peoples in political, economic and social life
is an essential prerequisite for releasing creative energy and
enriching cultural values and people’s ability to take control
of its own destiny. Mindful of this fact, Guinea-Bissau, like
other countries of our continent, has opted for democracy as
one of the means to mobilize its full human and physical
potential in the struggle against underdevelopment. In this
respect, the appropriate legal and institutional machinery has
been established, with a view to promoting a political system
based on consensus and the rule of the majority and on a
transparent and effective public administration.
The democratic process, to be credible, must mesh with
the socio-cultural heritage of a region or a country.
Virtually everywhere in Africa, we are witnessing the
emergence of new forces for change which are in the
vanguard of democracy: civilian societies, especially free-
association and cooperative movements; non-governmental
organizations; and civic associations.
Despite some short-term obstacles, political pluralism
in Guinea-Bissau is, without the shadow of a doubt, an
irreversible process. One of its stages will culminate in the
holding of the first multi-party elections, scheduled for 27
March 1994. To ensure the greatest possible transparency in
these elections, the Government is taking all the steps
necessary to prepare for them, with the support of its foreign
partners. In this context, international observers will be
invited to assist in the organization of the elections, and we
look forward to receiving increased support from the
international community at the appropriate time.
Sustained support for these new forces of change is
absolutely vital if we wish to bolster new democracies and
explicitly affirm our commitment to the protection of human
rights.
The challenges facing the United Nations in terms of
maintaining international peace and stability while at the
same time promoting economic and social development in a
rapidly changing world require that profound changes be
made in its structure. These changes should take into
account the interests of all the components. More than ever,
international cooperation has become an opportunity to
create lasting peace, to strengthen protection for the dignity
of human beings everywhere, and to safeguard the rights,
profound aspirations and well-being of present and future
generations.
For its part, Guinea-Bissau, faithful to the principles
enshrined in the United Nations Charter and determined to
make its contribution to the maintenance of international
peace and security, solemnly reaffirms its firm commitment
to pursue this course. We are convinced that the task of
maintaining international peace and security is a
responsibility incumbent on the whole of the international
community, on all countries large and small, in conformity
with the principle of the sovereign equality of States.
It is against this backdrop that my country has
presented its candidacy as a non-permanent member of the
Security Council, and we ask all Member States to support
us.
Guinea-Bissau is admittedly a small country, but its
firm resolve to contribute to the attainment of the objectives
of this Organization is widely known. Our presence at this
time - in the framework of United Nations Missions - in
Angola, Mozambique, Liberia, Cambodia, Haiti and in the
former Yugoslavia, in both the civilian and the military
spheres, is a clear illustration of this assertion.
6 General Assembly - Forty-eighth session
